DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: Authorization for this examiner’s amendment was given in an interview with Pingping Wang on 04 August 2021.
The application has been amended as follows: 
In the claims: 

Please amend Claims 1 and 17 as follows: 

1. (Currently Amended) A drill fluid sampling probe comprising: a handle extending along an axis; a sampling head located at a first end of the handle, the head defining an inner space opening outwards through an opening, the head comprising a filtration device comprising a filtering wall disposed through the opening; and an extraction duct extending into the handle and opening into the inner space of the head; wherein the filtration device comprises a cleaning blade designed to sweep an outer face of the filtering wall, the blade being mounted to move in translation in a parallel direction to the an extension axis of the handle, wherein the blade has a central opening.

17. (New) A drill fluid sampling probe comprising: a handle extending along an axis; a sampling head located at a first end of the handle, the head defining an inner space opening outwards through an opening, the head comprising a filtration device comprising a filtering wall disposed through the opening; and an extraction duct extending into the handle and opening into the inner space of the head; wherein the filtration device comprises a cleaning blade designed to sweep an outer face of the filtering wall, the blade being mounted to move in translation in a parallel direction to an extension axis of the handle, the outer face of the filtering wall having a normal , wherein the blade has a central opening. 

Please cancel claims 4 and 16.
Allowable Subject Matter



Claims 1-3, 5-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor deem obvious a drill fluid sampling probe comprising a filtration device comprising a cleaning blade, wherein the blade has a central opening, in combination with all other limitations of independent claims 1 and 17, are not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record. The central blade with the central opening arranged as in the claims is a unique feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861